Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Gary Wayne Blankenship, Appellant                     Appeal from the 276th District Court of
                                                      Marion County, Texas (Tr. Ct. No. F
No. 06-22-00014-CR        v.                          15111). Memorandum Opinion delivered
                                                      by Justice van Cleef, Chief Justice Morriss
The State of Texas, Appellee                          and Justice Stevens participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Gary Wayne Blankenship, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED NOVEMBER 29, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk